DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Noninvasive Bed Sensing of Human Biosignals Via Piezoceramic Devices Sandwiched Between the Floor and Bed”, Nukaya et al. (referred hereafter Nukaya et al.) – provided in IDS filed on 11/16/2020.

Referring to claim 1, Nukaya et al. disclose a method for determining item specific parameters (Abstract), the method comprising:
generating multiple sensor multiple dimensions array (MSMDA) data from multiple sensors (e.g., piezoceramics – Figure 1; page 434, A. Measurement Device and System section; Figure 4), wherein each of the multiple sensors capture sensor data for one or more items in relation to a substrate (e.g., mattress/bed – Figure 4; pages 434-435, B. Signal Processing section), and wherein an item is a subject or an object (Figure 1-2 & 4);
for each identified item:
determining relationships between the multiple sensors based on characteristics of the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2);
determining a location of the item on the substrate based on at least the determined relationships between the multiple sensors (pages 432-433, B. Theoretical Model of the System section; Figure 2);
determining an angular orientation of the item on the substrate based on at least the determined relationships between the multiple sensors (pages 432-433, B. Theoretical Model of the System section; Figure 2); and
determining a body position of the item on the substrate based at least the determined relationships between the multiple sensors, the location of the subject, and the angular orientation of the item (pages 432-433, B. Theoretical Model of the System section; Figure 2).
As to claim 2, Nukaya et al. disclose a method for determining item specific parameters (Abstract), further comprising:
identifying a presence and an order of the presence of each item on the substrate (pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section).
Referring to claim 3, Nukaya et al. disclose a method for determining item specific parameters (Abstract), further comprising, for each item:
determining weights based on characteristics of the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2).
As to claim 4, Nukaya et al. disclose a method for determining item specific parameters (Abstract), further comprising, for each item:
comparing the weight against a threshold to determine a bed presence status for the item (pages 431-432, A. System section; Figure 1; pages 432-433, B. Theoretical Model of the System section; Figure 2); and
issuing a bed presence status if the weight is greater than the threshold (pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section).
Referring to claim 5, Nukaya et al. disclose a method for determining item specific parameters (Abstract), wherein the threshold is multiple thresholds and each threshold of the multiple thresholds is different for subsequent items (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section).
As to claim 6, Nukaya et al. disclose a method for determining item specific parameters (Abstract), further comprising, for each item:
adjusting each threshold based on the location, angular orientation, and body position of for each identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
Referring to claim 7, Nukaya et al. disclose a method for determining item specific parameters (Abstract), further comprising, for each item:
adjusting a threshold based on the location, angular orientation, and body position of each identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
performing a motion analysis based on characteristics of the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
determining a bed presence status for the item based on the weight, the adjusted threshold, and the motion analysis (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
As to claim 8, Nukaya et al. disclose a method for determining item specific parameters (Abstract), wherein the determining relationships further comprising: for each item:
determining, for a given combination of the multiple sensors (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11):
an amplitude change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
a rate of change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
a phase change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
a spectral change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
a time-frequency change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
sorting the combinations based on defined metrics (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
identifying, for each sorted combination, a determined relationship by:
assigning a positive value to any other sorted combination which has at least one of a similar amplitude change, similar rate of change, similar phase of change, similar spectral change, or similar time-frequency change (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
assigning a negative value to any other sorted combination which has at least one of an opposite amplitude change, opposite rate of change, or opposite phase of change, opposite spectral change, or opposite time-frequency change (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11),
wherein each determined relationship is a pair of combinations (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
Referring to claim 9, Nukaya et al. disclose a method for determining item specific parameters (Abstract), wherein the determining a location further comprising:
for each item:
identifying determined relationships having one of a same directional change or an opposite directional change (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
selecting directionally related determined relationships which represent a defined surface coverage area (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
mapping the selected directionally related determined relationships to a surface location map to determine the location of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
As to claim 10, Nukaya et al. disclose a method for determining item specific parameters (Abstract), wherein the determining an orientation further comprising: for each item:
identifying determined relationships having strongest amplitude and opposite phase (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
selecting identified determined relationships which represent corners of a defined surface coverage area (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
mapping the selected identified determined relationships to an orientation map to determine the orientation of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
Referring to claim 11, Nukaya et al. disclose a method for determining item specific parameters (Abstract), wherein the determining the body position further comprising: for each item:
identifying determined relationships having same directional change or an opposite directional change at the location of the identified item and the angular orientation of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
checking the identified determined relationships against a defined body position to determine the body position of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
As to claim 12, Nukaya et al. disclose a method for determining item specific parameters (Abstract), further comprising:
training a classifier (e.g., modeling different movements/positions – Figures 8-11) based on the MSMDA data to generate at least a location classifier, an angular orientation classifier, and a body position classifier (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
making classifications on non-classified MSMDA data using at least the location classifier, the angular orientation classifier, and the body position classifier (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
Referring to claim 13, Nukaya et al. disclose a method for determining item specific parameters (Abstract), further comprising:
updating classifiers associated with other multiple sensors (e.g., “The output from motions of getting into bed and getting out of bed, which is not shown, was of course measured as large signals, but without saturation. The device has a wide dynamic range. Furthermore, because the device is battery-free and generates the output voltage, it can be used not only for biosensing but also as an event trigger signal for a biosignal microprocessor, which in practice is very effective for developing equipment driven by a small-capacity battery for a period as long as a year.” – pages 436-438, V. Discussion section) with at least the location classifier, the angular orientation classifier, and the body position classifier (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11),
wherein the other multiple sensors and the multiple sensors are associated with different substrates (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
As to claim 14, Nukaya et al. disclose a device (Figure 1) comprising:
a substrate (e.g., mattress/bed – Figure 4) configured to support an item, wherein the item is a subject or an object (Figure 1-2 & 4);
a plurality of sensors (e.g., piezoceramics – Figure 1) configured to capture sensor data from item actions with respect to the substrate (page 434, A. Measurement Device and System section; Figure 4);
a processor in connection with the plurality of sensors (Figure 4; pages 434-435, B. Signal Processing section), the processor configured to:
generate multiple sensor multiple dimensions array (MSMDA) data from sensed sensor data (page 434, A. Measurement Device and System section; Figure 4);
for each identified item:
determine relationships between the plurality of sensors based on characteristics of the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2);
determine a location of the identified item on the substrate based on at least the determined relationships between the plurality of sensors (pages 432-433, B. Theoretical Model of the System section; Figure 2);
determine an angular orientation of the identified item on the substrate based on at least the determined relationships between the plurality of sensors (pages 432-433, B. Theoretical Model of the System section; Figure 2); and
determine a body position of the identified item on the substrate based at least the determined relationships between the plurality of sensors, the location of the identified item and the angular orientation of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2).
Referring to claim 15, Nukaya et al. disclose a device (Figure 1), the processor further configured to:
identify a presence of each item and the order of the presence on the substrate (pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section).
As to claim 16, Nukaya et al. disclose a device (Figure 1), the processor further configured to: for each item:
determine a weight based on characteristics of the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2);
compare the weight against threshold to determine a bed presence status for the identified item (pages 431-432, A. System section; Figure 1; pages 432-433, B. Theoretical Model of the System section; Figure 2); and
issue a bed presence status if the weight is greater than the threshold (pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section).
Referring to claim 17, Nukaya et al. disclose a device (Figure 1), wherein the threshold is multiple thresholds and each threshold of the multiple thresholds is different for subsequent items (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section).
As to claim 18, Nukaya et al. disclose a device (Figure 1), the processor further configured to: for each item:
adjust the threshold based on the location of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
Referring to claim 19, Nukaya et al. disclose a device (Figure 1), the processor further configured to: for each item:
determine a weight based on characteristics of the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2);
adjust a threshold based on the location of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
perform a motion analysis based on characteristics of the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
determine a bed presence status for the identified item based on the weight, the adjusted threshold, and the motion analysis (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
As to claim 20, Nukaya et al. disclose a device (Figure 1), the processor further configured to: for each item:
determine, for a given combination of the plurality of sensors (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11):
an amplitude change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
a rate of change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
a phase change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
a spectral change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
a time-frequency change from the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
sort the combinations based on a defined metric (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
identify, for each sorted combination, a determined relationship by:
assignment of a positive value to any other sorted combination which has at least one of a similar amplitude change, similar rate of change, or similar phase of change (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
assignment of a negative value to any other sorted combination which has at least one of an opposite amplitude change, opposite rate of change, or opposite phase of change (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11),
wherein each determined relationship is a pair of combinations (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
Referring to claim 21, Nukaya et al. disclose a device (Figure 1), the processor further configured to, for each item:
identifying determined relationships having one of a same directional change or an opposite directional change (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
selecting directionally related determined relationships which represent a defined surface coverage area (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
mapping the selected directionally related determined relationships to a surface location map to determine the location of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
As to claim 22, Nukaya et al. disclose a device (Figure 1), the processor further configured to, for each item:
identifying determined relationships having strongest amplitude and opposite phase (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11);
selecting identified determined relationships which represent corners of a defined surface coverage area (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
mapping the selected identified determined relationships to an orientation map to determine the orientation of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
Referring to claim 23, Nukaya et al. disclose a device (Figure 1), the processor further configured to, for each item:
identifying determined relationships having same directional change or an opposite directional change at the location of the identified item and the angular orientation of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11); and
checking the identified determined relationships against a defined body position to determine the body position of the identified item (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
As to claim 24, Nukaya et al. disclose a device (Figure 1), further comprising:
a classifier (e.g., modeling different movements/positions – Figures 8-11) configured to make classifications on non-classified MSMDA data using at least a location classifier, an angular orientation classifier, and a body position classifier (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11),
wherein each of the location classifier, the angular orientation classifier, and the body position classifier is trained and generated based on the MSMDA data (pages 432-433, B. Theoretical Model of the System section; Figure 2; pages 433-434, C. Measurement of Heartbeat, Respiration, and Body section; pages 435-436, IV. Experimental Results section; Figures 5-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864